J-A11007-16



                          2016 Pa. Super. 108

FAITHLEE BROWN; AND JOSEPH HOANG            IN THE SUPERIOR COURT OF
AND KENNETH ROTHWEILER, ESQ., CO-                 PENNSYLVANIA
ADMINISTRATORS OF THE ESTATE OF
SON THI THANH HOANG, DECEASED
AND HIREN PATEL, GUSTAV
FREDERIKSEN, BRANDON OSBORN,
ELORA LENCOSKI, BARBARA YEAGER-
DOYLE, WILLIAM KOOMSON, FNU
SAIFULLAH, KEITH PRESSMAN, CHARLES
REID, MICHAEL KETCHPAW, SURAJ
BALAKRISHNAN AND AHMED ALJAHMI,

                      Appellees

                 v.

GREYHOUND LINES, INC., SABRINA
ANDERSON, FIRSTGROUP AMERICA,
C.A.V. ENTERPRISES, LLC, AKOS
GUBICA AND KAROLY GUBICA,

APPEAL OF: FIRSTGROUP AMERICA

                                                No. 1167 EDA 2015


               Appeal from the Order Entered April 1, 2015
          In the Court of Common Pleas of Philadelphia County
                   Civil Division at No(s): 131202598


MANAJA LIVINGSTON, DARREN SHIN,             IN THE SUPERIOR COURT OF
ROSAURA SANCHEZ, HECTOR AMADO                     PENNSYLVANIA
SANCHEZ, ROSA MARIA TAPIA, SEMEN
BABADZHANOV AND TATIANA LIAKH,

                      Appellees

                 v.

GREYHOUND LINES, INC., SABRINA
ANDERSON, FIRSTGROUP AMERICA,


                                  -1-
J-A11007-16



C.A.V. ENTERPRISES, LLC, AKOS
GUBICA AND KAROLY GUBICA,

APPEAL OF: FIRSTGROUP AMERICA

                                                    No. 1169 EDA 2015


                  Appeal from the Order Entered April 1, 2015
             In the Court of Common Pleas of Philadelphia County
                      Civil Division at No(s): 140402946


FAITHLEE BROWN; AND JOSEPH HOANG                 IN THE SUPERIOR COURT OF
AND KENNETH ROTHWEILER, ESQ., CO-                      PENNSYLVANIA
ADMINISTRATORS OF THE ESTATE OF
SON THI THANH HOANG, DECEASED
AND HIREN PATEL, GUSTAV
FREDERIKSEN, BRANDON OSBORN,
ELORA LENCOSKI, BARBARA YEAGER-
DOYLE, WILIAM KOOMSON, FNU
SAIFULLAH, KEITH PRESSMAN, CHARLES
REID, MICHAEL KETCHPAW, SURAJ
BALAKRISHNAN AND AHMED ALJAHMI,

                           Appellees

                      v.

GREYHOUND LINES, INC., SABRINA
ANDERSON, FIRSTGROUP AMERICA,
C.A.V. ENTERPRISES, LLC, AKOS
GUBICA AND KAROLY GUBICA,

APPEAL OF: GREYHOUND LINES, INC.
AND SABRINA ANDERSON,
----------------------------------------------
MANAJA LIVINGSTON, DARREN SHIN,
ROSAURA SANCHEZ, HECTOR AMADO
SANCHEZ, ROSA MARIA TAPIA, SEMEN
BABADZHANOV AND TATIANA LIAKH,

                      v.



                                        -2-
J-A11007-16



GREYHOUND LINES, INC., SABRINA
ANDERSON, FIRSTGROUP AMERICA,
C.A.V. ENTERPRISES, LLC, AKOS
GUBICA AND KAROLY GUBICA,

APPEAL OF: GREYHOUND LINES, INC.
AND SABRINA ANDERSON

                                                No. 1174 EDA 2015


               Appeal from the Order Entered April 1, 2015
          In the Court of Common Pleas of Philadelphia County
             Civil Division at No(s): 131202598, 140402946


JOSEPH HOANG AND KENNETH                    IN THE SUPERIOR COURT OF
ROTHWEILER, ESQUIRE, CO-                          PENNSYLVANIA
ADMINISTRATORS OF THE ESTATE OF
SON THI THANH HOANG, DECEASED,
AND FAITHLEE BROWN, FNU SAIFULLAH
AND KEITH PRESSMAN AND CHARLES
REID AND MICHAEL KETCHPAW AND
SURAJ BALAKRISHNAN AND AHMED
ALJAHMI AND HIREN PATEL AND ERIC
KJELLERSTEDT AND GUSTAV
FREDERIKSEN AND BARBARA YEAGER-
DOYLE AND BRANDON OSBORN AND
ELORA LENCOSKI AND WILLIAM
KOOMSON AND GLORIA KOOMSON,
H/W,

                      Appellees

                 v.

GREYHOUND LINES, INC. AND SABRINA
ANDERSON AND FIRSTGROUP AMERICA
AND C.A.V. ENTERPRISES, INC., AND
AKOS GUBICA AND KAROLY GUBICA,

APPEAL OF: GREYHOUND LINES, INC.
AND SABRINA ANDERSON



                                  -3-
J-A11007-16



                                                 No. 1602 EDA 2015


              Appeal from the Order Entered April 24, 2015
          In the Court of Common Pleas of Philadelphia County
           Civil Division at No(s): 131202598 Dec. Term 2013


JOSEPH HOANG AND KENNETH                    IN THE SUPERIOR COURT OF
ROTHWEILER, ESQUIRE, CO-                          PENNSYLVANIA
ADMINISTRATORS OF THE ESTATE OF
SON THI THANH HOANG, DECEASED,
AND FAITHLEE BROWN AND FNU
SAIFULLAH AND KEITH PRESSMAN AND
CHARLES REID AND MICHAEL
KETCHPAW AND SURAJ BALAKRISHNAN
AND AHMED ALJAHMI AND HIREN PATEL
AND ERIC KJELLERSTEDT AND GUSTAV
FREDERIKSEN AND BARBARA YEAGER-
DOYLE AND BRANDON OSBORN AND
ELORA LENCOSKI AND WILLIAM
KOOMSON AND GLORIA KOOMSON,
H/W,

                       Appellees

                  v.

GREYHOUND LINES, INC. AND SABRINA
ANDERSON AND FIRSTGROUP AMERICA,

                 v.

C.A.V. ENTERPRISES, INC. AND AKOS
GUBICA AND KAROLY GUBICA,

APPEAL OF: FIRSTGROUP AMERICA

                                                 No. 1866 EDA 2015


                 Appeal from the Order Entered June 1, 2015
            In the Court of Common Pleas of Philadelphia County
      Civil Division at No(s): 131202598, 140402946 (consolidated)


                                   -4-
J-A11007-16




MANAJA LIVINGSTON, DAREN SHIN,              IN THE SUPERIOR COURT OF
ROSAURA SANCHEZ, HECTOR AMADO                     PENNSYLVANIA
SANCHEZ, ROSA MARIA TAPIA, SEMEN
BABADZHANOV, TATIANA LIAKH,

                      Appellees

                 v.

GREYHOUND LINES, INC. AND SABRINA
ANDERSON AND FIRSTGROUP AMERICA
AND C.A.V. ENTERPRISES, LLC, AKOS
GUBICA AND KAROLY GUBICA,

APPEAL OF: GREYHOUND LINES, INC.
AND SABRINA ANDERSON

                                                 No. 1879 EDA 2015


               Appeal from the Order Entered June 3, 2015
          In the Court of Common Pleas of Philadelphia County
         Civil Division at No(s): April Term 2014 No. 140402946


JOSEPH HOANG AND KENNETH                    IN THE SUPERIOR COURT OF
ROTHWEILER, ESQUIRE, CO-                          PENNSYLVANIA
ADMINISTRATORS OF THE ESTATE OF
SON THI THANH HOANG, DECEASED,
AND FAITHLEE BROWN, FNU SAIFULLAH,
KEITH PRESSMAN, CHARLES REID,
MICHAEL KETCHPAW, SURAJ
BALAKRISHNAN, AHMED ALJAHMI,
HIREN PATEL, ERIC KJELLSERSTEDT,
GUSTAV FREDERIKSEN, BARBARA
YEAGER-DOYLE, BRANDON OSBORN,
ELORA LENCOSKI, WILLIAM KOOMSON
AND GLORIA KOOMSON, H/W,

                      Appellees

                 v.


                                  -5-
J-A11007-16




GREYHOUND LINES, INC. AND SABRINA
ANDERSON AND FIRSTGROUP AMERICA
C.A.V. ENTERPRISES, INC., AKOS
GUBICA, KAROLY GUBICA,

APPEAL OF: GREYHOUND LINES, INC.
AND SABRINA ANDERSON

                                                No. 1931 EDA 2015


                 Appeal from the Order Entered June 1, 2015
            In the Court of Common Pleas of Philadelphia County
      Civil Division at No(s): December Term, 2013, No. 131202598




JOSEPH HOANG AND KENNETH                    IN THE SUPERIOR COURT OF
ROTHWEILER, ESQUIRE, CO-                          PENNSYLVANIA
ADMINISTRATORS OF THE ESTATE OF
SON THI THANH HOANG, DECEASED,
AND FAITHLEE BROWN, FNU SAIFULLAH,
KEITH PRESSMAN, CHARLES REID,
MICHAEL KETCHPAW, SURAJ
BALAKRISHNAN, AHMED ALJAHMI,
HIREN PATEL, ERIC KJELLSERSTEDT,
GUSTAV FREDERIKSEN, BARBARA
YEAGER-DOYLE, BRANDON OSBORN,
ELORA LENCOSKI, WILLIAM KOOMSON
AND GLORIA KOOMSON, H/W,

                      Appellees

                 v.

GREYHOUND LINES, INC. AND SABRINA
ANDERSON AND FIRSTGROUP AMERICA
C.A.V. ENTERPRISES, INC., AKOS
GUBICA, KAROLY GUBICA,

APPEAL OF: GREYHOUND LINES, INC.
AND SABRINA ANDERSON


                                  -6-
J-A11007-16




                                                      No. 1932 EDA 2015


                   Appeal from the Order Entered June 3, 2015
              In the Court of Common Pleas of Philadelphia County
        Civil Division at No(s): December Term, 2013, No. 131202598


BEFORE: SHOGAN, MUNDY, and FITZGERALD,* JJ.

OPINION BY SHOGAN, J.:                                  FILED MAY 24, 2016

       The underlying action arises from an October 9, 2013, motor vehicle

accident between a Greyhound Lines, Inc. (“Greyhound”) bus driven by

Sabrina Anderson (“Bus Driver”) and a tractor-trailer.         Plaintiffs-Appellees

were passengers on the bus and have alleged injuries as a result of the

accident. The instant appeals are from four pretrial discovery orders in the

underlying consolidated cases. For the reasons that follow, we affirm.

                         Factual and Procedural History

       The complaints allege that Bus Driver was operating a Greyhound bus

westbound on Interstate 80 in Union County, Pennsylvania, on October 9,

2013, traveling from New York City to Cleveland, Ohio.                 Complaint,

12/19/13, at 5 (“Hoang action”);1 Complaint, 4/25/14, at 3 (“Livingston


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
   The Hoang estate is the first-named plaintiff in the action filed on
December 19, 2013.




                                           -7-
J-A11007-16



action”).2 The complaints aver that FirstGroup America (“FirstGroup”) owns,

operates,    and/or     controls    Greyhound    (collectively   with   Bus   Driver,

“Appellants”).    Complaint, 12/19/13, at 4; Complaint, 4/25/14, at 2.           The

bus allegedly rear-ended a tractor-trailer lacking working headlights,

taillights, hazard lights, or reflectors that was operated by additional

defendant Akos Gubica and owned by additional defendants Karoly Gubica or

C.A.V. Enterprises, LLC, or both. Third Party Complaint, 7/2/14, at ¶¶ 7–9.

Forty-two plaintiffs (collectively “Passengers”) filed personal injury actions in

Pennsylvania, New York, Ohio, and Texas against Greyhound. 3 The Hoang

action was filed in the Philadelphia Court of Common Pleas on December 19,

2013. The Livingston action was filed in that court on April 25, 2014. The

cases were consolidated on October 1, 2014.

       Greyhound removed the action to the United States District Court for

the Eastern District on January 13, 2014; the district court remanded to the

Philadelphia Court of Common Pleas on June 19, 2014. Passengers sought a

preliminary injunction on July 1, 2014, which the trial court granted on

August 20, 2014.       Pursuant to the injunction, all items impounded by the

____________________________________________


2
  Manaja Livingston is the first-named plaintiff in the action filed on April 25,
2014.
3
   The complaint filed December 19, 2013, also includes a wrongful death
and survival claim brought by the estate of Son Thi Thanh Hoang, who lived
in Vietnam. Complaint, 12/19/13.




                                           -8-
J-A11007-16



state police were ordered to be released to the parties for inspection. Trial

Court Opinion, 10/30/15, at 1.

      On January 8, 2015, Passengers filed a “Third Set of Document

Requests to Defendant FirstGroup America (Regarding claim files and

investigation)” seeking the contents of claim files, correspondence, and

emails discussing the bus accident that were sent to or from any individual

employed by Gallagher Bassett (“Gallagher”), a third-party adjustment

company    which   contractually    handled   claims   and   investigations   for

Appellants Greyhound and FirstGroup.        On February 19, 2015, Passengers

filed a “Fourth Set of Document Requests for Production of Documents

Addressed to Defendants Greyhound Lines, Inc. and FirstGroup America.”

Appellants objected on the basis that the materials are confidential under

the attorney-client privilege and work-product privilege.

      On March 4, 2015, the trial court entered an order granting the

discovery requests, in part.     The order provided, in pertinent part, “With

respect to any material objected to on the basis of privilege, a privilege log

shall be provided to all parties and the redacted and unredacted documents

submitted to the court for in camera review within twenty days.”         Order,

3/4/15, at 1.      The documents, numbering into the thousands, were

submitted. Trial Court Opinion, 10/30/15, at 4.

      As a result of that review, the trial court entered three of the four

orders on appeal on April 1, 2015, April 24, 2015, and June 1, 2015. The


                                      -9-
J-A11007-16



action”).2 The complaints aver that FirstGroup America (“FirstGroup”) owns,

operates,    and/or     controls    Greyhound    (collectively   with   Bus   Driver,

“Appellants”).    Complaint, 12/19/13, at 4; Complaint, 4/25/14, at 2.           The

bus allegedly rear-ended a tractor-trailer lacking working headlights,

taillights, hazard lights, or reflectors that was operated by additional

defendant Akos Gubica and owned by additional defendants Karoly Gubica or

C.A.V. Enterprises, LLC, or both. Third Party Complaint, 7/2/14, at ¶¶ 7–9.

Forty-two plaintiffs (collectively “Passengers”) filed personal injury actions in

Pennsylvania, New York, Ohio, and Texas against Greyhound. 3 The Hoang

action was filed in the Philadelphia Court of Common Pleas on December 19,

2013. The Livingston action was filed in that court on April 25, 2014. The

cases were consolidated on October 1, 2014.

       Greyhound removed the action to the United States District Court for

the Eastern District on January 13, 2014; the district court remanded to the

Philadelphia Court of Common Pleas on June 19, 2014. Passengers sought a

preliminary injunction on July 1, 2014, which the trial court granted on

August 20, 2014.       Pursuant to the injunction, all items impounded by the

____________________________________________


2
  Manaja Livingston is the first-named plaintiff in the action filed on April 25,
2014.
3
   The complaint filed December 19, 2013, also includes a wrongful death
and survival claim brought by the estate of Son Thi Thanh Hoang, who lived
in Vietnam. Complaint, 12/19/13.




                                           -8-
J-A11007-16



        2. In the alternative are communications between counsel for
           a party and a claims administrator who is investigating the
           case on counsel’s behalf, protected by the attorney-client
           privilege?

        3. Are documents of a claims administrator which contain
           mental impressions, conclusions, opinions, memoranda,
           notes or summaries, legal research, legal theories or
           opinions respecting the value or merit of a claim or
           defense or respecting strategy or tactics protected by the
           work product privilege?

Greyhound’s Brief at 24.

     FirstGroup raises the following issues on appeal:

        A. Whether the trial court misapprehended the relationship
           between Gallagher Bassett and i[t]s attorneys and
           improperly compelled the production of claims notes
           containing both verbatim recitations and summaries of
           confidential communications made between Galla[g]her
           Bassett and its attorneys, in direct contravention of the
           protections afforded by 42 Pa.C.S. § 5928.

        B. Whether in interpreting the work product privilege, the
           trial court improperly refused to protect not only mental
           impressions, conclusions or impressions of Galla[g]her
           Bassett but also opinions and conclusions relating to the
           defense, strategy and tactics of the defense, in
           contravention of the protections afforded by Pa.R.C.P.
           4003.3, thus amounting to an error of law and/or abuse of
           discretion by the trial court.

        C. Whether the mock deposition of [Bus Driver], undertaken
           by her counsel for the purpose of preparing her for
           deposition, is protected by the attorney-client privilege
           such that the court order requiring its production amounts
           to an error or law and/or abuse of discretion by the trial
           court.




                                   - 11 -
J-A11007-16



FirstGroup’s Brief at 21–22.4

                                      Jurisdiction

       Before examining the merits of this appeal, we address the question of

whether we have jurisdiction to entertain it.        As noted, these appeals are

from pretrial discovery orders that have been consolidated.           The issues

relate to Appellants’ claims that they must produce materials that are

confidential under the attorney-client privilege and work-product privilege.

The appealed orders are asserted to be collateral orders separate from the

claims in the underlying actions.

       While Passengers do not assail this Court’s jurisdiction, Greyhound

maintains these are interlocutory appeals as of right from discovery orders

concerning privilege.        Greyhound’s Brief at 28.      FirstGroup includes a

Statement of Reasons to Allow an Appeal in its brief, citing Law Office of

Douglas T. Harris v. Phila. Waterfront Partners, LP., 957 A.2d 1223

(Pa. Super. 2007).       FirstGroup’s Brief at 28–29.    In that case, this Court

discussed the collateral order doctrine and its application to discovery orders

compelling the production of documents, as follows:



____________________________________________


4
   FirstGroup flagrantly violates Pa.R.A.P. 2116(a) in its response to each
question it presents. Not only does it quote the court below in violation of
the Rule, it also presents argument concerning the issues. FirstGroup’s Brief
at 21–22.




                                          - 12 -
J-A11007-16



        2. In the alternative are communications between counsel for
           a party and a claims administrator who is investigating the
           case on counsel’s behalf, protected by the attorney-client
           privilege?

        3. Are documents of a claims administrator which contain
           mental impressions, conclusions, opinions, memoranda,
           notes or summaries, legal research, legal theories or
           opinions respecting the value or merit of a claim or
           defense or respecting strategy or tactics protected by the
           work product privilege?

Greyhound’s Brief at 24.

     FirstGroup raises the following issues on appeal:

        A. Whether the trial court misapprehended the relationship
           between Gallagher Bassett and i[t]s attorneys and
           improperly compelled the production of claims notes
           containing both verbatim recitations and summaries of
           confidential communications made between Galla[g]her
           Bassett and its attorneys, in direct contravention of the
           protections afforded by 42 Pa.C.S. § 5928.

        B. Whether in interpreting the work product privilege, the
           trial court improperly refused to protect not only mental
           impressions, conclusions or impressions of Galla[g]her
           Bassett but also opinions and conclusions relating to the
           defense, strategy and tactics of the defense, in
           contravention of the protections afforded by Pa.R.C.P.
           4003.3, thus amounting to an error of law and/or abuse of
           discretion by the trial court.

        C. Whether the mock deposition of [Bus Driver], undertaken
           by her counsel for the purpose of preparing her for
           deposition, is protected by the attorney-client privilege
           such that the court order requiring its production amounts
           to an error or law and/or abuse of discretion by the trial
           court.




                                   - 11 -
J-A11007-16



FirstGroup’s Brief at 21–22.4

                                      Jurisdiction

       Before examining the merits of this appeal, we address the question of

whether we have jurisdiction to entertain it.        As noted, these appeals are

from pretrial discovery orders that have been consolidated.           The issues

relate to Appellants’ claims that they must produce materials that are

confidential under the attorney-client privilege and work-product privilege.

The appealed orders are asserted to be collateral orders separate from the

claims in the underlying actions.

       While Passengers do not assail this Court’s jurisdiction, Greyhound

maintains these are interlocutory appeals as of right from discovery orders

concerning privilege.        Greyhound’s Brief at 28.      FirstGroup includes a

Statement of Reasons to Allow an Appeal in its brief, citing Law Office of

Douglas T. Harris v. Phila. Waterfront Partners, LP., 957 A.2d 1223

(Pa. Super. 2007).       FirstGroup’s Brief at 28–29.    In that case, this Court

discussed the collateral order doctrine and its application to discovery orders

compelling the production of documents, as follows:



____________________________________________


4
   FirstGroup flagrantly violates Pa.R.A.P. 2116(a) in its response to each
question it presents. Not only does it quote the court below in violation of
the Rule, it also presents argument concerning the issues. FirstGroup’s Brief
at 21–22.




                                          - 12 -
J-A11007-16



appealable under Pa.R.A.P. 313.’); see also Williams, 86 A.3d at 780 (‘This

Court has moved towards a category-wide exception to discovery orders that

are alleged to violate a protected privilege, such as the attorney-client

privilege or the work product doctrine.’).”

      We agree with FirstGroup that the attorney-client and work-product

privileges implicate rights rooted in public policy concerns and that the

claims will be irreparably lost if review is postponed. Thus, having decided

that 1) the discovery orders are separable from, and collateral to, the main

causes of action; 2) the right involved is too important to be denied review;

and 3) the question presented is such that if review is postponed until after

final judgment, the claim will be irreparably lost; we conclude we have

jurisdiction of the appeals.   Custom Designs & Mfg. Co. v. Sherwin-

Williams Co., 39 A.3d 372, 375–376 (Pa. Super. 2012) (orders overruling

claims of privilege and requiring disclosure are immediately appealable;

orders granting discovery in the face of colorable claims of attorney-client

privilege are appealable under the collateral order doctrine); see also Flor,

__ A.3d at __, 2016 WL 1627524 at *4 (“To limit the scope of collateral

review, mindful that our precedent cautions against permitting the collateral

order doctrine to become an exception that swallows the rule, we require the

three-prong collateral order test to be met for each individual issue that an

appellate court reviews upon collateral appeal.     Rae [v. Pennsylvania

Funeral Directors Ass’n, 977 A.2d 1121, 1130 (Pa. 2009)] (holding that


                                     - 15 -
J-A11007-16



‘the collateral order rule’s three-pronged test must be applied independently

to each distinct legal issue over which an appellate court is asked to assert

jurisdiction pursuant to Rule 313’).”

                            Standard of Review

      “Whether the attorney-client privilege or the work product doctrine

protects a communication from disclosure is a question of law.”          In re

Thirty–Third Statewide Investigating Grand Jury, 86 A.3d 204, 215

(Pa. 2014).    Indeed, the attorney-client privilege is now embodied in a

statute.   See 42 Pa.C.S. § 5928 (“In a civil matter counsel shall not be

competent or permitted to testify to confidential communications made to

him by his client, nor shall the client be compelled to disclose the same,

unless in either case this privilege is waived upon the trial by the client.”).

Where “the issue is the proper interpretation of a statute, it poses a question

of law,” as well. Phoenixville Hosp. v. Workers’ Compensation Appeal

Board, 81 A.3d 830, 838 (Pa. 2013).          Thus, the standard of review is de

novo, and the scope of review is plenary.        Flor, __ A.3d at __, 2016 WL
1627524 at *3; Yocabet, 119 A.3d at 1019.

           Attorney-Client Privilege and Work-Product Doctrine

      “It is beyond peradventure that Pennsylvania law protects the

attorney-client privilege and recognizes it as ‘the most revered of the

common law privileges.’” Flor, __ A.3d at __, 2016 WL 1627524 at *6. In

an appeal selected to determine the appropriate scope of the attorney-client


                                        - 16 -
J-A11007-16



privilege in Pennsylvania, our Supreme Court noted that the attorney-client

privilege derives from the common law but is also codified at 42 Pa.C.S.

§ 5928. Gillard v. AIG Ins. Co., 15 A.3d 44, 50 (Pa. 2011); Yocabet, 119
A.3d at 1027.   Acknowledging the prior inconsistent approaches taken by

Pennsylvania courts, the Gillard majority opined that the disharmony

presumably related “to the ongoing tension between the two strong,

competing interests-of-justice factors in play—namely—the encouragement

of trust and candid communication between lawyers and their clients, and

the accessibility of material evidence to further the truth-determining

process.” Gillard, 15 A.3d at 56–57 (internal citation omitted).

     More recently, in Yocabet, this Court stated:

     “The attorney-client privilege is intended to foster candid
     communications between counsel and client, so that counsel
     may provide legal advice based upon the most complete
     information from the client.”           [Thirty–Third Statewide
     Investigating Grand Jury, 86 A.3d at 216]. Since the purpose
     of the attorney-client privilege “is to create an atmosphere that
     will encourage confidence and dialogue between attorney and
     client, the privilege is founded upon a policy extrinsic to the
     protection of the fact-finding process.” Id. at 216–17. The
     actual beneficiary of this policy is not only the client but also the
     justice system, which “depends on frank and open client-
     attorney communication.” Id. at 217.

          For a party to invoke the privilege, the following elements
     must be established:

           1) The asserted holder of the privilege is or sought to
           become a client.




                                    - 17 -
J-A11007-16



            2) The person to whom the communication was
            made is a member of the bar of a court, or his
            subordinate.

            3) The communication relates to a fact of which the
            attorney was informed by his client, without the
            presence of strangers, for the purpose of securing
            either an opinion of law, legal services or assistance
            in a legal matter, and not for the purpose of
            committing a crime or tort.

            4) The privilege has been claimed and is not waived
            by the client.

      Red Vision Systems, Inc. [v. National Real Estate
      Information Services, L.P., 108 A.3d 54, 62–63 (Pa. Super.
      2015)] (citation omitted). Additionally, when “the client is a
      corporation, the privilege extends to communications between
      its attorney and agents or employees authorized to act on the
      corporation’s behalf.” Id. at 60 (citation omitted).

Yocabet, 119 A.3d at 1027.

      An attorney’s work product is also protected from compelled disclosure

by Pennsylvania law. “This protection promotes our adversarial system ‘by

enabling attorneys to prepare cases without fear that their work product will

be used against their clients.’    Indeed, we have characterized the work

product doctrine as ‘one of the most fundamental tenets of our system of

jurisprudence.’”     Flor, __ A.3d at __, 2016 WL 1627524 at *6 (internal

citatios omitted).     The Flor Court recently described the work-product

doctrine as follows:

              The work product doctrine, which the U.S. Supreme Court
      has described as a “qualified privilege for certain materials
      prepared by an attorney ‘acting for his client in anticipation of
      litigation,’” see Commonwealth v. Williams, 86 A.3d 771, 782


                                    - 18 -
J-A11007-16



      n.6 (Pa. 2014) (quoting United States v. Nobles, 422 U.S.
225, 237-38 (1975)), exempts from discovery certain types of
      documents. See Pa.R.Crim.P. 573(G) (defining the work product
      doctrine as barring disclosure “of legal research or of records,
      correspondence, reports, or memoranda to the extent that they
      contain the opinions, theories, or conclusions of the attorney . . .
      or members of their legal staffs”).

Flor, __ A.3d at __ n.6, 2016 WL 1627524 at * n.6.

      Pennsylvania Rules of Civil Procedure also provide as follows:

      Subject to the provisions of Rules 4003.4 and 4003.5, a party
      may obtain discovery of any matter discoverable under Rule
      4003.1 even though prepared in anticipation of litigation or trial
      by or for another party or by or for that other party’s
      representative, including his or her attorney . . . insurer or
      agent. The discovery shall not include disclosure of the mental
      impressions of a party’s attorney or his or her conclusions,
      opinions, memoranda, notes or summaries, legal research or
      legal theories. With respect to the representative of a party
      other than the party’s attorney, discovery shall not include
      disclosure of his or her mental impressions, conclusions or
      opinions respecting the value or merit of a claim or defense or
      respecting strategy or tactics.

Pa.R.C.P. 4003.3.

                            Greyhound’s Appeal

      Greyhound’s first issue asserts that “communications between counsel

for a party and the party’s claims administrator, which hired counsel, [are]

protected by the attorney-client privilege.” Greyhound’s Brief at 24. Review

of Greyhound’s brief reveals that Greyhound makes no argument on this

issue; it merely recites excerpts from cases that describe the attorney-client

privilege.   We consider this issue abandoned, as Greyhound advances no

argument for this Court to address. Banfield v. Cortes, 110 A.3d 155, 168


                                     - 19 -
J-A11007-16



n.11 (Pa. 2015) (“Where an appellate brief . . . fails to develop the issue in

any . . . meaningful fashion capable of review, that claim is waived. It is not

the obligation of an appellate court to formulate an appellant’s arguments

for him.”) (citing Wirth v. Commonwealth, 95 A.3d 822, 837 (Pa. 2014)).

      To the extent we might find a particularized argument by Greyhound

assailing the trial court’s reliance on Pa.R.C.P. 4003.4 in ordering production

of the “practice” deposition of Bus Driver, we note the following.

      The issue concerning Bus Driver’s videotaped statement arose during a

discovery hearing on May 26, 2015. The following exchange occurred:

            THE COURT:        Now, Rule 4003.4, upon written request
      a party is entitled to immediate receipt of a statement
      concerning the action or its subject matter previously made by
      that party, any other party or a witness. A statement previously
      made is a written statement signed or otherwise adopted or
      approved by the person making it or a stenographic or other
      recording which is a substantially verbatim recital of an oral
      statement     made     by    the    person    making   it   and
      contemporaneously recorded.

           In reviewing the document, it’s appeared that there was
      such a document from [Bus Driver] created at the request of
      counsel and that was not submitted for in-camera review.

            Has that been turned over?

            [COUNSEL FOR GREYHOUND]:            It has not been turned
      over, Your Honor.

            THE COURT:       On what possible basis has that not been
      turned over nor turned over to the Court for in-camera review?

            [COUNSEL FOR GREYHOUND]:          Your     Honor,     the
      recording was created through counsel interviewing [Bus Driver],
      that it was not a document that was created or maintained or


                                    - 20 -
J-A11007-16



     kept by Gallagher Bassett, and the documents that were turned
     over to the [c]ourt pursuant to the [c]ourt’s order were the
     documents that were in the possession of Gallagher Bassett.
     This recording was—it is a recording of a conversation or
     questions posed to [Bus Driver] and her responses.

          THE COURT:       It was also sent to either Gallagher
     Bassett or Greyhound, wasn’t it?

           [COUNSEL FOR GREYHOUND]:           Your Honor, I do not
     believe that was.

            THE COURT:       That’s the only way I learned of it was
     that it was referenced as being sent.

           [COUNSEL FOR GREYHOUND]:        It was referenced that
     it would be sent. My understanding, Your Honor, is that it was
     never sent. But that’s—

          THE COURT:         On what basis—that’s irrelevant.       On
     what basis has that not been turned over when I am sure
     counsel has asked, plaintiffs’ counsel, has asked for statements?

            [COUNSEL FOR GREYHOUND]:                Attorney    client
     privilege, Your Honor.

           THE COURT:         Then on what basis was it not submitted
     to the [c]ourt as part of your supposed complete privilege log?

           [COUNSEL FOR GREYHOUND]:            The privilege log was
     created as to documents that were maintained by Gallagher
     Bassett. In full disclosure to the [c]ourt, Your Honor, I only
     received a copy of that recording within the last few weeks after
     your April 1st order.

          THE COURT:        Is it a reproduction of a statement
     concerning the action or its subject matter previously made by
     [Bus Driver]?

          [COUNSEL FOR GREYHOUND]:            It is a recording, yes,
     Your Honor.




                                  - 21 -
J-A11007-16



            THE COURT:       Is it a substantially verbatim recital of an
      oral statement by the person making it and contemporaneously
      recorded?

           [COUNSEL FOR GREYHOUND]:             It is a recording, Your
      Honor, yes.

           THE COURT:        It is my understanding from reading
      what was provided and claimed privilege that it is a deposition
      preparation that was recorded as [Bus Driver] was being
      prepared for her deposition in some other case. Right?

            [COUNSEL FOR GREYHOUND]:            Correct, Your Honor.

            THE COURT:         You are claiming this is protected by
      attorney-client privilege?

            [COUNSEL FOR GREYHOUND]:            We are, Your Honor.

            THE COURT:       You are ordered to turn it over within
      five days. Today is Monday. By Friday at 5 o’clock.

             So that the record is clear, knowing that such a
      reproduction of a statement concerning the action or its subject
      matter made by the driver which is substantially a verbatim
      recital of an oral statement by the person making it and
      contemporaneously recorded as set forth in Rule 4003.4,
      knowing that, are you asking for it?

            [COUNSEL FOR PASSENGERS]:           Yes, Your Honor.

            THE COURT:        Friday at 5:00, please.

N.T., 5/26/15, at 13–17.

      In its opinion explaining its order directing Greyhound to produce the

statement, the trial court relied upon Pa.R.C.P. 4003.4, which provides, in

pertinent part as follows:

        Rule 4003.4. Scope of Discovery. Trial Preparation Material.
                               Statements


                                    - 22 -
J-A11007-16



     Upon written request, a party is entitled to immediate receipt of
     a photostatic copy or like reproduction of a statement concerning
     the action or its subject matter previously made by that party,
     any other party or a witness. Upon written request, a person
     not a party is entitled to immediate receipt of a photostatic copy
     or like reproduction of a statement concerning the action or its
     subject matter previously made by that person. If the statement
     is not so provided, the party or person may move for a court
     order. For purposes of this rule, a statement previously made is

                                    * * *

     (2) a stenographic, mechanical, electrical or other recording, or
     a transcription thereof, which is a substantially verbatim recital
     of an oral statement by the person making it and
     contemporaneously recorded.

     EXPLANATORY COMMENT--1978

                                  * * *

           The Rule covers all forms of statements, including
           signed statements, recordings and transcriptions.

Pa.R.C.P. 4003.4, cmt. 1978; Trial Court Opinion 10/6/15, at 2. Greyhound

avers that the trial court erred in ignoring Pa.R.C.P. 4003.1 “Scope of

Discovery Generally. Opinions and Contentions,” which provides, in pertinent

part, that subject to Rules 4003.2 to 4003.5, “a party may obtain

discovery regarding any matter, not privileged, which is relevant” to

the pending action. Id. (emphasis added). Greyhound’s Brief at 32–33.

     The trial court noted that it was unclear with whom the videotape was

shared. Trial Court Opinion, 10/6/15, at 1–2. “It is however clear that a

court reporter and videographer were present during the taking of the

statement” of Bus Driver.    Id. at 2.      The trial court concluded that “a


                                   - 23 -
J-A11007-16



n.11 (Pa. 2015) (“Where an appellate brief . . . fails to develop the issue in

any . . . meaningful fashion capable of review, that claim is waived. It is not

the obligation of an appellate court to formulate an appellant’s arguments

for him.”) (citing Wirth v. Commonwealth, 95 A.3d 822, 837 (Pa. 2014)).

      To the extent we might find a particularized argument by Greyhound

assailing the trial court’s reliance on Pa.R.C.P. 4003.4 in ordering production

of the “practice” deposition of Bus Driver, we note the following.

      The issue concerning Bus Driver’s videotaped statement arose during a

discovery hearing on May 26, 2015. The following exchange occurred:

            THE COURT:        Now, Rule 4003.4, upon written request
      a party is entitled to immediate receipt of a statement
      concerning the action or its subject matter previously made by
      that party, any other party or a witness. A statement previously
      made is a written statement signed or otherwise adopted or
      approved by the person making it or a stenographic or other
      recording which is a substantially verbatim recital of an oral
      statement     made     by    the    person    making   it   and
      contemporaneously recorded.

           In reviewing the document, it’s appeared that there was
      such a document from [Bus Driver] created at the request of
      counsel and that was not submitted for in-camera review.

            Has that been turned over?

            [COUNSEL FOR GREYHOUND]:            It has not been turned
      over, Your Honor.

            THE COURT:       On what possible basis has that not been
      turned over nor turned over to the Court for in-camera review?

            [COUNSEL FOR GREYHOUND]:          Your     Honor,     the
      recording was created through counsel interviewing [Bus Driver],
      that it was not a document that was created or maintained or


                                    - 20 -
J-A11007-16



     kept by Gallagher Bassett, and the documents that were turned
     over to the [c]ourt pursuant to the [c]ourt’s order were the
     documents that were in the possession of Gallagher Bassett.
     This recording was—it is a recording of a conversation or
     questions posed to [Bus Driver] and her responses.

          THE COURT:       It was also sent to either Gallagher
     Bassett or Greyhound, wasn’t it?

           [COUNSEL FOR GREYHOUND]:           Your Honor, I do not
     believe that was.

            THE COURT:       That’s the only way I learned of it was
     that it was referenced as being sent.

           [COUNSEL FOR GREYHOUND]:        It was referenced that
     it would be sent. My understanding, Your Honor, is that it was
     never sent. But that’s—

          THE COURT:         On what basis—that’s irrelevant.       On
     what basis has that not been turned over when I am sure
     counsel has asked, plaintiffs’ counsel, has asked for statements?

            [COUNSEL FOR GREYHOUND]:                Attorney    client
     privilege, Your Honor.

           THE COURT:         Then on what basis was it not submitted
     to the [c]ourt as part of your supposed complete privilege log?

           [COUNSEL FOR GREYHOUND]:            The privilege log was
     created as to documents that were maintained by Gallagher
     Bassett. In full disclosure to the [c]ourt, Your Honor, I only
     received a copy of that recording within the last few weeks after
     your April 1st order.

          THE COURT:        Is it a reproduction of a statement
     concerning the action or its subject matter previously made by
     [Bus Driver]?

          [COUNSEL FOR GREYHOUND]:            It is a recording, yes,
     Your Honor.




                                  - 21 -
J-A11007-16



            THE COURT:       Is it a substantially verbatim recital of an
      oral statement by the person making it and contemporaneously
      recorded?

           [COUNSEL FOR GREYHOUND]:             It is a recording, Your
      Honor, yes.

           THE COURT:        It is my understanding from reading
      what was provided and claimed privilege that it is a deposition
      preparation that was recorded as [Bus Driver] was being
      prepared for her deposition in some other case. Right?

            [COUNSEL FOR GREYHOUND]:            Correct, Your Honor.

            THE COURT:         You are claiming this is protected by
      attorney-client privilege?

            [COUNSEL FOR GREYHOUND]:            We are, Your Honor.

            THE COURT:       You are ordered to turn it over within
      five days. Today is Monday. By Friday at 5 o’clock.

             So that the record is clear, knowing that such a
      reproduction of a statement concerning the action or its subject
      matter made by the driver which is substantially a verbatim
      recital of an oral statement by the person making it and
      contemporaneously recorded as set forth in Rule 4003.4,
      knowing that, are you asking for it?

            [COUNSEL FOR PASSENGERS]:           Yes, Your Honor.

            THE COURT:        Friday at 5:00, please.

N.T., 5/26/15, at 13–17.

      In its opinion explaining its order directing Greyhound to produce the

statement, the trial court relied upon Pa.R.C.P. 4003.4, which provides, in

pertinent part as follows:

        Rule 4003.4. Scope of Discovery. Trial Preparation Material.
                               Statements


                                    - 22 -
J-A11007-16



     Upon written request, a party is entitled to immediate receipt of
     a photostatic copy or like reproduction of a statement concerning
     the action or its subject matter previously made by that party,
     any other party or a witness. Upon written request, a person
     not a party is entitled to immediate receipt of a photostatic copy
     or like reproduction of a statement concerning the action or its
     subject matter previously made by that person. If the statement
     is not so provided, the party or person may move for a court
     order. For purposes of this rule, a statement previously made is

                                    * * *

     (2) a stenographic, mechanical, electrical or other recording, or
     a transcription thereof, which is a substantially verbatim recital
     of an oral statement by the person making it and
     contemporaneously recorded.

     EXPLANATORY COMMENT--1978

                                  * * *

           The Rule covers all forms of statements, including
           signed statements, recordings and transcriptions.

Pa.R.C.P. 4003.4, cmt. 1978; Trial Court Opinion 10/6/15, at 2. Greyhound

avers that the trial court erred in ignoring Pa.R.C.P. 4003.1 “Scope of

Discovery Generally. Opinions and Contentions,” which provides, in pertinent

part, that subject to Rules 4003.2 to 4003.5, “a party may obtain

discovery regarding any matter, not privileged, which is relevant” to

the pending action. Id. (emphasis added). Greyhound’s Brief at 32–33.

     The trial court noted that it was unclear with whom the videotape was

shared. Trial Court Opinion, 10/6/15, at 1–2. “It is however clear that a

court reporter and videographer were present during the taking of the

statement” of Bus Driver.    Id. at 2.      The trial court concluded that “a


                                   - 23 -
J-A11007-16



recorded statement, videoed by a third party, transcribed by a Court

Reporter is clearly within [the definition of a] discoverable statement

identified by Rule 4003.4.” Id. at 3 (footnote omitted).

      Passengers maintain that Bus Driver’s videotaped statement is akin to

Appellants taking a statement at the scene. Passengers’ Brief at 12. They

assert that Appellants do not dispute the proposition that the videotaped

statement is a “statement.” Id. at 27. The mock deposition was conducted

so that Bus Driver’s counsel would know what Bus Driver would say at her

deposition. As Passengers note, the entire exercise “was to elicit information

that was intended to be disclosed to other parties.” Passengers’ Brief at 28.

Passengers posit that the information conveyed by Bus Driver “was never

intended to be confidential.” Id. at 28. We agree.

      Greyhound, as the party asserting attorney-client privilege, “bears the

initial burden of producing sufficient facts to show that it has properly

invoked the privilege for the communications that it has declined to

disclose.” Custom Designs, 39 A.3d at 379. As noted by the trial court, it

is “clear that a court reporter and videographer were present during the

taking of the statement . . . .” Trial Court Opinion, 10/6/15, at 2. Thus, as

Passengers urge, and in the absence of an affidavit, statement, or testimony

in support of the circumstances, Greyhound has not demonstrated that Bus

Driver had a reasonable expectation that the videotaped statement would

remain confidential. Passengers’ Brief at 30–31. See Custom Designs, 39


                                    - 24 -
J-A11007-16



A.3d at 379 (failure to present affidavit, statement, or testimony to clarify

circumstances under which communication was made supports conclusion

that party asserting attorney-client privilege failed to sustain its initial

burden of proof). Therefore, even if we could find sufficient particularity in

Greyhound’s brief regarding this issue to avoid waiver, we would conclude

that it failed to sustain its burden of proof regarding the assertion of

privilege as to the mock deposition tape.5

       In its second issue, Greyhound purports to raise the issue of whether

the   communications        between      its   counsel   and   Gallagher,   a   claims

administrator investigating the case on counsel’s behalf, are protected by

the attorney-client privilege.      Beyond reference to purported relevant case

law, Greyhound’s entire argument avers that Bus Driver’s practice deposition

“is protected by the attorney-client privilege, as is any document in the

materials under seal which report a communication between Kane Pugh,6

any other attorney for Greyhound, and Gallagher Bassett.”               Greyhound’s

Brief at 38.     It cites a number of cases, merely setting forth a holding,

without any explanation as to how the case is relevant or controlling to the

instant case. There is no analysis of relevant cases. Greyhound does not
____________________________________________


5
    We further note that the videotape is not in the voluminous record
certified to this Court.
6
   Kane, Pugh, Knoell, Troy & Kramer, LLP, is the law firm representing
Greyhound and Bus Driver.




                                          - 25 -
J-A11007-16



assail the reasoning of the trial court. Once again, there is no argument to

address, and we find the issue waived.         Banfield v. Cortes, 110 A.3d at

168 n.11; In re Estate of Schumacher, 133 A.3d 45 (Pa. Super. 2016)

(failure to develop argument in brief waives issue).

      Finally, Greyhound purports to raise the issue of whether documents of

a claims administrator which contain “mental impressions, conclusions,

opinions, memoranda, notes or summaries, legal research, legal theories or

opinions respecting the value or merit of a claim or defense or respecting

strategy   or   tactics”   are   protected     by   the   work-product   privilege.

Greyhound’s Brief at 38.         Once again, the brief fails to make any

particularized argument and merely asserts general principals relating to the

attorney-client privilege and the protections afforded to mental impressions

under Pa.R.C.P. 4003. Greyhound posits that it “incorporate[s] by reference

the arguments made in the brief of FirstGroup America.” Greyhound’s Brief

at 40. To the extent Greyhound attempted to raise a third issue in its brief,

we find the claim waived. Banfield, 110 A.3d at 168 n.11.

                             FirstGroup’s Appeal

      Because issues A and B are intertwined, we address them together.

FirstGroup argues that the trial court failed to “appropriately” apply the

attorney-client and work-product privileges.        FirstGroup’s Brief at 30, 36.

Moreover, it maintains that contrary to the trial court’s opinion, Appellants




                                      - 26 -
J-A11007-16



did not misconstrue the privileges afforded by 42 Pa.C.S. § 5928 or

Pa.R.C.P. 4003.3. Id. at 26.

      FirstGroup contends that many of the “investigative materials” that the

trial court ordered Appellants to produce were, in fact, verbatim recitations

and/or summaries of confidential communications from defense counsel to

Gallagher that were protected by the attorney-client privilege.             Thus, it

avers, the production of these confidential communications was an abuse of

discretion by the trial court.    FirstGroup’s Brief at 30.     FirstGroup asserts

that confidential communications between counsel and Gallagher should

have been afforded the protection of the attorney-client privilege because

unlike an insurance company, Gallagher “is in a unique position and serves

as a direct arm of Greyhound.” Id. at 32. FirstGroup suggests that because

Greyhound is self-insured and directs its own litigation defense, “risk

management functions have been contractually outsourced to [Gallagher],

which at all times acts on behalf of [Greyhound].”        Id.    Thus, FirstGroup

contends    that   because       Gallagher     was   defense    counsel’s    “client

representative,” information relayed between Gallagher and “its retained

defense counsel is subject to the same protections as it would be if that

information had been provided directly to [Greyhound].” Id. at 32–33. It

cites no case in support of this contention. Id.

      FirstGroup also challenges disclosure of documents on the basis of the

work-product doctrine, which is “closely related to the attorney-client


                                      - 27 -
J-A11007-16



privilege” but, according to Appellants, “is broader because it protects any

material, regardless of whether it is confidential, prepared by the attorney in

anticipation of litigation.” FirstGroup’s Brief at 36 (citing Rhodes v. USAA

Cas. Ins. Co., 21 A.3d 1253, 1259–1260 (Pa. Super. 2011)). The doctrine,

first set forth by the United States Supreme Court in Hickman v. Taylor,

329 U.S. 495    (1947),   has     been    adopted        by   all   states,   including

Pennsylvania.      FirstGroup’s      Brief   at   37   (citing     National       Railroad

Passenger Corp. v. Fowler, 788 A.2d 1053, 1065–1066 (Pa. Cmwlth.

2001)).

      FirstGroup contends the trial court erred when it ordered the

production   of    information    protected       by   the    work-product        doctrine,

maintaining that although the materials at issue may at first blush appear

merely to be a recitation of investigative efforts of Gallagher, “upon closer

inspection it is clear that these documents contain the mental impressions

and/or legal theories that Gallagher Bassett intends to utilize in defending

against claims made by those injured in the October 9, 2013 bus accident.”

FirstGroup’s Brief at 38–39.          FirstGroup, however, never explains this

conclusion—and fails to apprise this Court why or how the documents

contain mental impressions.

      The trial court initially explained its conclusion regarding Appellants’

assertion of privilege as follows:




                                        - 28 -
J-A11007-16



            [Appellants] have unreasonably and improperly claimed
      attorney-client and mental impression privilege of non-attorney
      representatives to thwart proper discovery. [Appellants] have
      interpreted the Pa.R.C.P. 4003.3 mental impression privileges to
      improperly include anything, including original investigation and
      statements, written by an adjuster.           [Appellants] have
      improperly interpreted the attorney-client privilege to include
      anything in which an attorney was involved. [Appellants] have
      interpreted Pa.R.C.P. 4003.3 mental impression privilege to
      improperly claim privilege upon investigative materials and to
      resist depositions of defendant personnel and investigative
      adjusters having distinct and relevant discoverable information.
      [Appellants] have interpreted the attorney client privilege to
      improperly include anything, including original investigative
      material reported to claims and other representatives of
      defendant Greyhound. Effectively, [Appellants] claim anything
      contained in the file of Gallagher Bassett, their third party
      administrator charged with investigating claims is privileged.
      [Appellant] Greyhound claims that there is no accident
      investigation file. Greyhound claims that although they run
      thousands of buses across America, they have no system to
      investigate accidents to determine their cause. Alternatively,
      Greyhound claims that if there is any claim anticipated,
      Greyhound has no system to determine cause except that
      protected from any disclosure. This facial claim of privilege is
      unambiguously disingenuous.

Order, 4/1/15, at 1–2.

      The trial court “individually reviewed hundreds of documents upon

which a claim of Attorney-client or mental impression privilege” was

asserted, and it submitted as follows:

             Repeatedly recorded in the documents are a description of
      the location of the bus and statements from passengers. Also
      documents which are clearly discoverable certain descriptions of
      injuries of plaintiffs and the procedural litigation status of other
      cases. Many other document[s] had descriptions and locations
      of the “Drivecam unit” which records bus movement and the
      recovery of log data by “LYTX.” Among the documents ordered
      produced are comments concerning the location of the bus,


                                     - 29 -
J-A11007-16



     movement of the bus and one note that the “bus will be
     destroyed.” [Appellants] claim[] privilege for an investigation
     into [Bus Driver’s] phone records and activity on the day of the
     accident.    There is also a description of [Bus Driver’s]
     explanation as to the accident and her medical records.

           Other documents ordered produced on which [Appellants]
     claim[] privilege include:

          Identification of potential witnesses.

          Identification of “several videos produced with the
          full Pa State Police Report.”

          E-mail from Timothy Ryan First Group to others in
          First Group transmitting police report, identify Tim
          Ryan “lead claim adjuster Gallagher Bassett
          Services,    Inc./Greyhound     Lines,  Inc.”    and
          transmitting from Justin Bayer to various individuals
          including Charles Patitucci at AIG.com. Copy of the
          police report and “six other disks with photos and
          video recordings.”

          Letter to Gallagher Bassett Services from CIA
          Custard     Insurance Adjusters  containing  164
          photographs, a digitally recorded claimant driver
          statement and a claimant driver statement
          transcription.

          Identification of individuals who interviewed [Bus
          Driver] including Jimmy Lytle, a regional safety
          manager, with union representative present.

          Preservation of evidence notices including one to a
          “refurb company.”

          The location, transportation and possible destruction
          of the bus involved in the accident.

          Description of location and movement of bus,
          telephone log of driver and voicemail, pre-trip
          description of bus and failed inspection. Description
          of location of bus and phone and pre-trip activity.


                                   - 30 -
J-A11007-16



          Efforts to move the bus and summary of testimony
          at criminal trial.

          Description of intention to release the bus.

          Statements from passengers on the bus.

          Status of Ohio plaintiff cases and the criminal case
          against Mr. Gubica the driver of the truck which was
          rear-ended.

          Description of testimony in the criminal case.

          Identification, location and recovery of data from the
          "Drivecam unit" or "SD Card" and affidavits
          concerning these data units. Statement that the
          damaged drivecam is "in process of repair."

          Information that “Drivecam and SD Card” are being
          held by the police. An affidavit claiming that the
          system was not operating properly.

          Description of removal of BDEC ECM data as testified
          to in trial and description of other trooper testimony.

          Identification that DDEC and CADEC information has
          been downloaded by the lead criminal investigation
          investigator.

          Identification of and attachment of ORDS (operations
          report distribution system) bus track report and NYD
          dispatch register.

          Letter to Corporal Schmidt of the Pennsylvania State
          Police from Patrick J. Shipley re: lytx evaluation and
          use of memory chip and Drivecam video event
          recorded.

          Letter from Joseph Mordino identifying possible
          locations of data from CADEC and computer
          backups.




                                  - 31 -
J-A11007-16



          Witness statements including recorded statements.
          Identification of interview by State Police with [Bus
          Driver].    Transcribed recording of statement by
          passengers on the bus.

          The results of Investigation into [Bus Driver’s] phone
          records, logs, and activity on the day of the accident.

          Description of statement of [Bus Driver].

          Statements attributed to “jail cell roommate” of Mr.
          Gubica’s vehicle which was struck in the rear by the
          bus. This jail house “roommate” claimed there were
          admissions from the driver.

          Identification of a written witness statement to the
          police.

          Description of information obtained including a direct
          conversation with the police investigator. A report
          that on December 31, 2013 the police report was
          received which did not appear to be a complete
          report. Description of State Troopers[’] investigation
          including traffic citations for Mr. Gubica and the
          search warrant.

          Description of an inspection of the bus performed on
          December 20, 2013.

          Statement made by [Bus Driver’s] treating physician
          to investigator.

          Description of criminal trial testimony.

          Description of State Trooper investigation including
          traffic citation.

          Criminal case disposition.

          Activities of . . . Mr. Gubica subsequent to the
          accident.




                                   - 32 -
J-A11007-16



          Description of conversation with Lee Harris, M.D.
          neurologist.

          State Police information concerning the rear-ended
          truck.

          Identification that State Troopers secured the log
          book. Identification of a video of a defendant driver
          statements.

          Identification of deposition of additional plaintiff.

          Scheduling of a deposition.

          Copy of a publicly available newspaper article of
          March 7, 2O14. Copies of other publicly available
          news articles are claimed to be privileged.

          E-mail from Tim Ryan identified as “senior claims
          adjuster Greyhound Lines, Inc./Gallagher Bassett
          Services, Inc.” to other individual of Greyhound and
          [FirstGroup] including counsel Paul C. Troy.

          [E]-mail from Ryan Timothy of First Group identified
          as senior claims adjustor Greyhound Lines,
          Inc./Gallagher Bassett Services, Inc. to numerous
          individuals concerning log.

          Identification of adjuster Chandra Diven’s report and
          enclosures.

          E-mail from Dex Kemp at Greyhound to James Dixon
          at Greyhound. Identification of available data re:
          accident analysis.

          E-mail from Christopher Preski at [FirstGroup] to
          Timothy Ryan at [FirstGroup] and James Dixon at
          Greyhound re: right hub leaking and maintenance
          thereto.

          E-mail from Christopher Preski [FirstGroup] to First
          Group and Greyhound re: inspection report.



                                    - 33 -
J-A11007-16



              E-mail concerning “conversations from the field on
              this accident.”

              E-mail from Kirk DeBees [FirstGroup] to Greyhound
              re: medical records.

              Summary of facts and investigation from Hill
              Adjustment Bureau, Inc., to National Union First
              Insurance re: Greyhound Lines, Inc. insured.

              From Gallagher Bassett claims services to “all
              personnel on distribution list.” Investigation into
              accident including identification of witnesses.

              Also submitted to the court for in camera
              review was a copied portion of deposition
              testimony which was not on any privilege log.[7]

              Voided check.

              Copy of outside of envelope.

              Invoice from Spill Response, Inc.

              Copy of Interrogatories in other cases.

              Description of collection of “trip envelope” . . . which
              had been strewn around the collision site” and the
              identity of Eric Jenkins of Greyhound management
              who “may” have gathered some of this material from
              the scene.

              Description of a conversation with [Bus Driver’s]
              doctor and a description of criminal trial testimony.

              Description of State Troopers investigation including
              traffic citations for a semi driver.

____________________________________________


7
   This reference by the trial court is to the “practice” deposition of Bus
Driver that is the subject of FirstGroup’s third issue, discussed infra.




                                          - 34 -
J-A11007-16



          Conversations with [Bus driver’s] doctor including
          Dr. Scott opinions and cardiologist in Ohio
          description.

          Numerous documents of Milton Fire Dept. statement
          of invoices for extraction.

          Investigation reports.

          Collison report.

          Crawford and company preliminary scene report.

          Recorded statement.

          E-mail re: grievance and disciplinary possibilities for
          defendant driver.

          E-mail concerning arbitration       decision   ordering
          reinstatement of [Bus Driver].

          Deposition summary.

          Identity of supervisors and hierarchy reporting chart.

          Investigation report update on Ohio case.

          Deposition of David Amadon (the privilege objection
          to all impressions of the deponent were sustained).

          Updated report on other lawsuits and investigation.

          E-mail from Ernestine McMillin to Joe Mordino, James
          Dixon re: “forward FWD: [Bus Driver]–depositions in
          New York” identity of potential witnesses.

          History of [Bus Driver’s] driving record.

          Description of medical records.

          E-mail to Greyhound and First Group concerning
          video which was created of the route taken by the
          bus and inspection.


                                   - 35 -
J-A11007-16



           From Joe Hall to James Dixon subject [Bus Driver]
           10/9/13 two conversations description of immediate
           conversations concerning the accident.

           Activity from last report including statements by
           [Bus Driver].

           In deciding what was actually privileged among the morass
     of documents upon which privilege was claimed the [c]ourt
     meticulously avoided any attorney client material or any product
     which truly was the work product of an attorney. Additionally,
     where the material represented the work of party’s
     representative the [c]ourt remained aware of the limitations [of]
     Pa.R.Civ.P. Rule 4003.3. Unlike under the Federal rules: “a
     party may obtain discovery of any matter discoverable . . . even
     though prepared in anticipation of litigation or trial by or for
     another party or by or for that other party’s representative
     including his or her attorney . . . .” However, even when certain
     parts of a document were ordered produced the [c]ourt
     intentionally excluded any disclosure of the mental impressions
     of a party’s attorney or his or her conclusions, opinions,
     memoranda, notes, or summaries, legal research or legal
     theories.”    When a document was authored by a claims
     representative or investigator other than a party’s attorney the
     ordered documents did not include any disclosure of “mental
     impressions, conclusions, or opinions respecting the value or
     merit of a claim or defense or respecting strategy or tactics.”5
           5
               Pa.R.Civ.Pro. Civ. P. [sic] 4003.3.

Trial Court Opinion, 10/30/15, at 6–12 (emphasis added; footnote omitted).

     We conclude that Appellants failed to carry their burden of proof.

Appellants have failed to make any specific argument beyond citing general

precepts governing the attorney-client and work-product privileges. Rather

than review the trial court’s decision “document by document,” Appellants

merely allege that the trial court erred in its ruling of the thousands of

documents submitted for in camera review, en masse. Indeed, Appellants


                                     - 36 -